Citation Nr: 0615196	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 20, 
2001, for the award of a 30 percent disability evaluation the 
service-connected left epididyectomy and varicocele, status 
post left radical orchiectomy and status post right radical 
orchiectomy secondary to the service-connected left 
epididyectomy and varicocele, status post left radical 
orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from February 1958 to January 
1963.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2003, the veteran testified at a videoconference hearing 
before a Veterans Law Judge (VLJ). The case was remanded by 
the Board for additional development in October 2003.  
Because the VLJ who conducted the hearing in May 2003 is no 
longer employed by the Board, the veteran was given the 
opportunity to appear at another hearing, which was scheduled 
for March 2006; however, the veteran cancelled that hearing.  
The case is again before the Board for appellate 
consideration.



FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation was 
received on September 28, 2001.

2.  A September 20, 2001 hospital report indicated that the 
veteran had undergone a right orchiectomy.  There is no 
evidence showing that the veteran was entitled to a 30 
percent disability evaluation prior to this date.



CONCLUSION OF LAW

Under the governing law, the effective date for the 30 
percent evaluation awarded to the service-connected left 
epididyectomy and varicocele, status post left radical 
orchiectomy and status post right radical orchiectomy 
secondary to the service-connected left epididyectomy and 
varicocele, status post left radical orchiectomy, is no 
earlier than September 20, 2001.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.400, 3.400(o)(2), 4.115a, Diagnostic Code (DC) 
7524 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was not done.  The veteran filed his claim 
on September 25, 2001, before enactment of the VCAA, and he 
was not told of the provisions of the new law until he was 
sent a statement of the case (SOC) in March 2002.  To correct 
the notice defect, the case was remanded by the Board in 
October 2003, and he was sent a VCAA notification letter in 
April 2004.  While the veteran was not provided with VCAA 
notice prior to the initial denial of his claim, the Board 
finds no prejudice since, as noted below, he was afforded 
sufficient notice.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In the March 2002 SOC, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim, through 
notification of the provisions of 38 C.F.R. § 3.159.  In 
addition, the veteran was advised, by virtue of an April 2004 
VCAA notification letter, a followup duty-to-assist letter of 
March 2005, and a detailed August 2005 supplemental statement 
of the case (SSOC) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the March 2002 SOC and the August 
2005 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an earlier effective date is being denied herein, and the RO 
provided the text and discussion of the regulation governing 
the assignment of effective dates in the March 2002 SOC, 
there can be no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(o)(2) (2005).

Pursuant to 38 C.F.R. Part 4, § 4.115a, DC 7524, a zero 
percent evaluation is warranted for the removal of one 
testis.  A 30 percent evaluation is warranted for the removal 
of both.  The Note to this diagnostic code states that, in 
cases of the removal of one testis as the result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss.  Where a testis is undescended or 
congenitally undeveloped, it does not constitute a ratable 
disability.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The veteran was awarded service connection for a left 
epididyectomy and varicoceletomy in a February 1997 rating 
action, with the assignment of a 0 percent evaluation 
effective April 1, 1996.  A November 1997 RO rating action 
found that there was clear and unmistakable error in the 
prior decision which had assigned an effective date of April 
1, 1996, and the effective date was changed to April 29, 
1980.  The 0 percent disability evaluation was maintained.  A 
March 2001 rating decision granted service connection for 
right orchialgia, status post skeletonization of the 
spermatic cord.  A 0 percent evaluation was assigned, 
effective November 1, 2000.

The veteran was examined by VA in January 2001.  The 
examination noted the veteran's prior removal of the left 
testicle in 1997.  Since that time, he had complained of pain 
in the right testicle, for which he received treatment, 
ultimately undergoing a skeletonization of the spermatic cord 
in 2000.  The veteran was noted to be impotent, having a low 
sperm count.  The objective examination noted that the left 
testicle was missing.  It was reportedly very difficult to 
measure the size and consistency of the right testicle and 
spermatic cord, due to severe pain.  

On September 28, 2001, the RO received the veteran's claim 
for an increased evaluation for the left epididyectomy and 
varicocele, status post left radical orchiectomy.  As part of 
this claim, he submitted a copy of a September 20, 2001, 
hospital report, which showed that he had undergone a right 
radical orchiectomy for right orchialgia on that date.  

In May 2003, the veteran testified at a personal hearing 
before a Veterans Law Judge.  He did not assert that 
effective date assigned was incorrect.  Rather, he asserted 
that the money which he was receiving was insufficient to 
compensate him and his wife for the pain and suffering that 
they endured due to their inability to have children.  He 
also averred that it was unfair that a female veteran 
receives a 50 percent evaluation following a hysterectomy, 
while a male veteran receives only a 30 percent rating 
following the removal of both testes.

After a careful review of the evidence of record, the Board 
finds that entitlement to an effective date earlier than 
September 20, 2001, has not been established.  In order to 
justify a 30 percent disability evaluation under the 
applicable rating code, both testes must have been removed.  
The right testicle was not removed until September 20, 2001.  
Therefore, that was the earliest date as of which the veteran 
met the requirements for the assignment of a 30 percent 
disability evaluation for his service-connected bilateral 
testicle disorder.  As a consequence, an effective date 
earlier than September 20, 2001, cannot be assigned.

With regard to the veteran's contention that, in essence, the 
Rating Schedule inequitably distinguishes between residuals 
of hysterectomy and bilateral testicle removal, the Board can 
only comment that we are duty bound to apply the laws and 
regulations as they are written.  See 38 C.F.R. § 7104(c).  
In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than 
September 20, 2001, for the service-connected left 
epididyectomy and varicocele, status post left radical 
orchiectomy and status post right radical orchiectomy 
secondary to the service-connected left epididyectomy and 
varicocele, status post left radical orchiectomy.


ORDER

Entitlement to an effective date earlier than September 20, 
2001, for the award of a 30 percent disability evaluation for 
service-connected left epididyectomy and varicocele, status 
post left radical orchiectomy and status post right radical 
orchiectomy secondary to the service-connected left 
epididyectomy and varicocele, status post left radical 
orchiectomy, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


